Citation Nr: 0729299	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
at Martinsburg, West Virginia 


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided at Winchester Medical Center 
from August 16, 2004, to August 23, 2004.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

According to the VAMC, the veteran served on active duty from 
April 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the VAMC in 
Martinsburg, West Virginia that denied entitlement to payment 
or reimbursement of medical expenses incurred at Winchester 
Medical Center from August 16, 2004, to August 23, 2004.

In August 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  


REMAND

On August 16, 2004, the veteran received emergency medical 
services at City Hospital's emergency department.  The 
veteran was transferred to Winchester Medical Center on 
August 16, 2004.  All medical bills associated with the 
veteran's treatment at City Hospital were paid by the VAMC.  
Medical bills associated with the veteran's treatment at 
Winchester Medical Center were not paid by the VAMC.  The 
VAMC concluded that VA facilities were available to provide 
the care that had been provided at Winchester Medical Center.

In the present case, the evidence of record shows that the 
veteran-who had a history of myocardial infarction-
experienced symptoms that included chest pain all day on 
August 15, 2004.  He exerted himself the morning of August 
16, 2004, and experienced cardiac arrest soon thereafter.  
Cardiopulmonary resuscitation (CPR) was started and five 
minutes later paramedics arrived and CPR was continued for 
five to ten more minutes.  The veteran was found to be in 
ventricular fibrillation and was defibrillated twice.  The 
veteran was initially evaluated and treated for cardiac 
arrest at City Hospital where he was stabilized.  City 
Hospital determined that the veteran was in critical 
condition and in need of a transfer to the critical care unit 
(CCU) at Winchester Hospital.  City Hospital called the 
Martinsburg VA Hospital which refused the transfer because 
they did not have any critical care beds available.  The 
veteran was then transferred to Winchester Medical Center on 
August 16, 2004, where a left heart cardiac catheterization 
with insertion of an intra-aortic balloon pump was performed 
upon his arrival.  On August 18, 2004, a coronary artery 
bypass grafting was performed.  

In support of the veteran's claim, he has submitted, among 
other things, an emergency room note from City Hospital.  The 
emergency room note, dated August 16, 2004, indicates that R. 
Pau, M.D., and a physician by the name of Dr. Skiles decided 
to transfer the veteran to the CCU unit at Winchester 
Hospital.  The veteran's family requested that the veteran be 
transferred to the Martinsburg VA Hospital.  Dr. Pau 
indicated that City Hospital called the Martinsburg VA 
Hospital and that the VA hospital would not accept the 
veteran because no critical care beds were available.  Dr. 
Pau proceeded with the transfer to Winchester Medical Center.  
(The fact that the VAMC had no beds available was conceded by 
the VAMC in a March 2005 letter to a member of Congress; 
however, the VAMC found that a VAMC in Washington DC was 
available.)  

There is no dispute in this case about the emergent nature of 
care provided by City Hospital.  (As noted above, the VAMC 
has paid these expenses.)  The question at issue is whether a 
VA or other Federal facility/provider was feasibly available 
to provide the treatment.  

Treatment records from City Hospital indicate that the 
Martinsburg VAMC was contacted and refused a transfer of the 
veteran.  The Martinsburg VAMC concluded that the veteran's 
case should have been referred to the VAMC in Washington DC.  
The veteran's spouse indicates that the veteran's treating 
physicians at City Hospital and Winchester Medical Center 
determined that the veteran was emergent and unable to be 
transferred to the VAMC in Washington DC.  A January 2005 
letter from S. Cummings, M.D., indicates that the veteran was 
admitted to Winchester Medical Center with acute myocardial 
infarction which required an insertion of an intra-aortic 
balloon pump upon his transfer.  Dr. Cummings opined that the 
veteran was not in any shape to be transferred out of 
Winchester Medical Center with the balloon pump in place and 
because of his severe coronary artery disease, which required 
a coronary artery bypass grafting.  There is little 
information to contradict this opinion.  However, records 
from Winchester Medical Center suggest that the veteran was 
at one point stabilized.  Also, an October 21, 2004, 
statement signed by a VA physician, J. D. Morgan, M.D., 
includes a recommendation to deny the claimant's request for 
payment because no transfer request had officially been made 
and because the VAMC in Washington DC may have been able to 
accommodate the veteran.  Dr. Morgan's statement does not 
explicitly address the question of whether the veteran's 
health status allowed for a transfer to Washington DC.  
Consequently, in order to clarify the medical opinion 
evidence in this case, additional evidentiary development is 
required.

Finally, although the VAMC has indicated that the veteran has 
a total disability, permanent in nature, resulting from 
service-connected disability, see 38 C.F.R. § 17.120(a)(3) 
(2007), this is not apparent from the record provided to the 
Board.  The available record includes a computer printout 
showing that the veteran has been awarded a 100 percent 
rating for service-connected post-traumatic stress disorder, 
but there is no indication that his total disability has been 
found to be permanent, except by a handwritten notation on 
the printout.  The computer printout itself indicates that 
the question of a total and permanent disability "[c]annot 
be determined."  The veteran's claims file should be 
returned to the Board following the development sought herein 
so that this question can be better answered.

Accordingly, the case is REMANDED for the following actions:

1.  A VA cardiologist should be asked to 
review the available record and provide 
an opinion on when the medical emergency 
that led the veteran to initially seek 
care at City Hospital ended such that the 
veteran could have been transferred to a 
VAMC in Washington DC.  In other words, 
given the distance from City Hospital in 
Martinsburg, West Virginia to Washington 
DC (approximately 90 miles by roadway), 
and given the veteran's medical condition 
at the time he left City Hospital or at 
any time while at Winchester Medical 
Center, was there a point when the 
veteran could have been safely 
transferred to the Washington DC VAMC?  
If so, the examiner should identify the 
point at which a transfer could have been 
made.

2.  The agency of original jurisdiction 
should contact the Washington DC VAMC and 
determine, to the extent possible, 
whether the Washington DC VAMC had the 
capacity to undertake the care of a 
patient who was post cardiac arrest with 
acute anterolateral infarction in 
progress on August 16, 2004.

3.  Obtain the veteran's claims file from 
the Regional Office and associate it with 
the medical administration services file 
that is already of record.  Thereafter, 
readjudicate the claim.  If the entire 
benefit sought is not granted, issue a 
supplemental statement of the case to the 
veteran and his representative.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


